BILLINGS, Chief Judge.
Defendant Wesley Dale Jones was convicted of forcible sodomy and sentenced as a habitual criminal to 28 years imprisonment. At the close of the state’s evidence he requested a mistrial because of a report that members of the jury panel had observed him shackled and escorted by two officers en route to the courtroom the morning of the trial. The request was denied as was his motion for new trial which alleged the same matter. We affirm.
No evidence was offered by defendant in support of his allegation, either at the time of his motion for a mistrial or motion for new trial. The allegation does not prove itself and the assignment of error is without merit. State v. Fields, 487 S.W.2d 560 (Mo.1972), and cases cited therein; State v. Warriner, 506 S.W.2d 103 (Mo.App.1974).
“It is a normal and regular as well as a highly desirable and necessary practice to handcuff prisoners when they are being taken from one place to another, and the jury is aware of this. This is necessary to prevent an escape and possible injury to others in an escape attempt.” United States v. Leach, 429 F.2d 956 (8th Cir. 1970), cert. denied, 402 U.S. 986, 91 S.Ct. 1675, 29 L.Ed.2d 151 (1971).
We have examined the record as required by Rule 28.02, V.A.M.R., and find no error.
The judgment is affirmed.
All concur.